Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is responsive to applicant’s RCE of 2/19/2021.  Claims 1-9, 16, 18-20, 26, 28-33 are pending and Claims 1-3, 7-8, 16, 18-20, 26, 28, and 33 are rejected.  Claims 9, 11-15, 17, 21-25 and 27 are cancelled.  Claims 29-32 are withdrawn from further consideration.  
Claims 4-6 and 10 are objected to.  

Election/Restriction
	Applicant's election on 8/1/17 of invention I without traverse of the restriction requirement of 6/1/17 was previously acknowledged and made final.
	 Non-elected claims 11-15 were cancelled by the applicant. 
	Applicant has newly presented dependent claims 29-32 correspond to the non-elected insurance business method claims 12-15 respectively of nonelected group II.  Accordingly, these claims are withdrawn from consideration but eligible for rejoinder upon allowability of a base claim.   


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 7-10, 16, 18-20, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20130238233) in view of Collins et al. (US2014207497) in further view of Breed et al. (US20050060069) wherein Kim et al. teaches 
(re: cl 1) A system comprising: 
a global positioning system device configured to determine geographic location
information for a vehicle (⁋46);
one or more sensors coupled to the vehicle (#200) configured to detect sensor information (¶23); and a first computing device configured to: 
communicate with the global positioning system device to receive the geographic
location information (⁋47)
generate, a virtual world representing (Ff2B; ⁋25-3D models) a particular environment along a particular road segment on which the vehicle is located  a particular environment along a particular road segment on which the vehicle is located (¶20 environmental surfaces or objects with respect to the vehicle using projections) 
communicate with the one or more sensors to receive the sensor information (¶25); 
analyze the sensor information to identify one or more risk objects (¶20);
generate one or more point clouds illustrating the one or more risk objects,

 generate, by superimposing the one or more point clouds into the virtual world (¶20 projections of objects with respect of vehicle), a three-dimensional (3D) risk map surroundings (3D model of an object having a relatively simple shape may be processed as an arrangement of plurality of 2D planes, while objects like vehicle #299, having more complex surface variations, may be processed as an arrangement of both 2D planes and 3D segments ¶25; said imaging or depth data comprises 3D data in the form of point cloud data, ¶19);
and display the 3D risk map (¶20-construct 3D model of the environs ; ¶36; ¶35; ¶25).   
Collins  et al. teaches what Kim et al. does not explicitly teach of:
a server storing template map data (¶53 server serving as a front to purchase stored data; ¶55-server may perform functions , gathering device may store risk zone data),      
communicate with the server to receive the template map data: (¶53- serving as a front end to serve as a communications interface ) comprising environmental information indicating environments along road segments (¶69- “[0069] In some embodiments, the weather risk zone parameter option 626 in the risk zone window 620 may comprise a "Road Conditions" option or overlay or filter for the map 610. When this option is selected, the drop down menu may allow the user to select the type of road condition such as dry, wet, ice, snow, fog, and the like (e.g., which may be related to or independent of the weather conditions). When the user selects a road condition risk zone parameter option 626, the risk zone representations 624a-c are filtered based on the selection. For example, if dry road conditions are selected, only accidents (e.g., in the case that the "accidents" risk type option 622 is selected); ¶67- seletable to overlay onto map:  “As indicated by the drop-down arrow adjacent to the "accidents" selectable risk type option 622, in some embodiments sub-windows and/or drop-down menus may be provided such as to select 
It would have been obvious at the effective time of the invention for Kim et al. to use a server to store map data so plural vehicles can access and use the collected risk data as taught by Collins et al..
It would have been obvious at the effective time of the invention for Kim et al. to communicate with the server to gain the benefit of the data collected via plural vehicles as taught by Collins et al..
Breed et al. teaches what Kim et al. lacks of: 
determine, based on the geographic location information, a particular road segment on which the vehicle is located among the road segments of the template map data (¶260-locate vehicle position by comparing map data);
determine, based on a portion of the environmental information of the template
map data corresponding to the particular road segment, a particular environment along
the particular road segment (¶260-can determine vehicle relative other vehicles in the environs);

It would have been obvious at the effective time of the invention for Kim et al. to compare environment sensed data with map databased data to recognize the vehicle location as the database data can be used to determine location independent of whether gps data is available and the map data can more precisely locate the vehicle (¶364) positon and construct a model that assists in colliding with other vehicles and objects (¶300) as taught by Breed et al..
It would have been obvious at the effective time of the invention for Kim et al. to display navigation and risk alerts on a display of the vehicle as the vehicle display and navigation system is continually available with the vehicle and the left and center dash displays are in a ergonomically convenient location for the driver as taught by Breed et al..

Kim et al. teaches:
(re: cl 2) wherein the first computing device is further configured to: 
determine a plurality of objects based on the sensor information (¶23). 
determine a risk score for each of the plurality of objects (¶31); 
Collins et al. teaches any elements that Kim et al. does not teach including: 
and filter the plurality of objects based on the risk score for each object to identify the one or more risk objects (¶69-“When the user selects a road condition risk zone parameter option 626, the risk zone representations 624a-c are filtered based on the selection.”).
It would have been obvious at the effective time of the invention for Kim et al. to filter the plurality of objects based on risk score to avert transient blips of data from skewing the risk 
(re: cl 3) wherein the first computing device is further configured to: 
determine, a route of travel of the vehicle (¶66-“In some embodiments, the routing method via which the recommended route 612 is determined may be based on risk zone information, metrics, and/or indices” )
calculate a route risk score of the route (¶37- high risk zones );
update, based on the route risk score, the 3D risk map (cl8 ; cl17); 
to indicate about a level of risk associated with the route  (Cl8).
It would have been obvious at the effective time of the invention for Kim et al. to use a server to store map data so plural vehicles can access and use the collected risk data to map risks to assist driver in averting accidents as taught by Bogovich et al..
It would have been obvious at the effective time of the invention for Kim et al. to update the level or risk associated with the route catch changing conditions and alert the driver of the changes to take other corrective action such as slowing in that area as taught by Bogovich et al..
Collins et al. teaches any elements that Kim et al. does not teach including: 
(re: cl 7) wherein the first computing device is further configured to: determine a risk score for each of the one or more risk objects (¶51-“ scores, ranks, tiers, and/or indices associated with the objects and/or areas.”; ¶48-updates based on risk data of the objects).

It would have been obvious at the effective time of the invention for Kim et al. to assign colors based on risk to give the driver a quick visual heads up of the riskier vs. less risky routes and objects  as taught by Collins et al..Collins et al. teaches any elements that Kim et al. does not teach including:
(re: cl 8)  wherein the first computing device is further configured to: update the 3D risk map to change the color of a particular risk object among the one or more risk objects  (¶69-changes color based on change in conditions such as wet-dry road).to read if the level of risk associated with the particular risk object is greater than a predetermined threshold (cl6-risk threshold; cl7 risk threshold; ¶81-change color premised upon risk; ¶69-change color).
It would have been obvious at the effective time of the invention for Kim et al. to change the color to red if a risk is greater than a threshold as red is universally recognized as a danger signal which will easily catch the driver’s attention and demonstrate the route best avoided or take other corrective action such as slowing in that area as taught by Collins et al..
Kim et al. teaches:
(re: cl 16)  A method comprising: 
receiving, by the computing device and from a global positioning system device.
geographic location information for a vehicle (⁋47);

receiving, by the computing device from one or more sensors coupled to a vehicle (#200), sensor information (¶46-location sensor data; ¶42);
 analyzing, by the computing device, the sensor information to identify one or more risk objects (¶17, ¶20); 
generating, by the computing device, one or more point clouds illustrating the one or
more risk objects, respectively (¶20 projections of objects with respect of vehicle);
generating, by the computing device, a three-dimensional (3D) risk map by superimposing the one or more point clouds into the virtual world (¶20 projections of objects with respect of vehicle; 3D model of an object having a relatively simple shape may be processed as an arrangement of plurality of 2D planes, while objects like vehicle #299, having more complex surface variations, may be processed as an arrangement of both 2D planes and 3D segments ¶25; said imaging or depth data comprises 3D data in the form of point cloud data, ¶19);
and outputting, by the computing device, the 3D risk map for display (¶36; ¶35; ¶25; ¶20).
Collins et al. teaches any elements that Kim et al. does not teach including:
receiving, by a computing device and from a server, template map data (¶53 server serving as a front to purchase stored data; ¶55-server may perform functions , gathering device may store risk zone data,  ¶55) comprising environmental information indicating environments along road segments (¶69-“[0069] In some embodiments, the weather risk zone parameter option 626 in the risk zone window 620 may comprise a "Road Conditions" option or overlay or filter for the map 610. When this option is selected, the drop down menu may allow the user to select the type of 
It would have been obvious at the effective time of the invention for Kim et al. to use a server to store map data so plural vehicles can access and use the collected risk data to map risks to assist driver in averting accidents as taught by Collins et al..  It would have been obvious at the effective time of the invention for Kim et al. to update the level or risk associated with the route catch changing conditions and alert the driver of the changes to take other corrective action such as slowing in that area as taught by Collins et al..
Breed et al. teaches what Kim et al. lacks: 
determining, based on the geographic location information, a particular road segment on

determining, based on a portion of the environmental information of the template map
data corresponding to the particular road segment, a particular environment along the particular
road segment (¶260-can determine vehicle relative other vehicles in the environs);
The display is a display of the vehicle (¶214- displays traffic information applicable to the vehicle location and route, including real time traffic information with ¶380-display is visible to the driver; ¶374-warning display to driver; ¶481-warn driver). 
It would have been obvious at the effective time of the invention for Kim et al. to  compare environment sensed data with map databased data to recognize the vehicle location as the database data can be used to determine location independent of whether gps data is available and the map data can more precisely locate the vehicle (¶364) positon and construct a model that assists in colliding with other vehicles and objects (¶300) as taught by Breed et al..
It would have been obvious at the effective time of the invention for Kim et al. to display navigation and risk alerts on a display of the vehicle as the vehicle display and navigation system is continually available with the vehicle and the left and center dash displays are in a ergonomically convenient location for the driver as taught by Breed et al..
  
Collins et al. teaches any elements that Kim et al. does not teach including: 
(re: cl 18) further comprising: determining a route of travel of the vehicle (#410 ); and
calculating a route risk score of the route; (¶37- high risk zones ;  ¶28-“utilize risk zone data/indices (which may often represent complex risk zone metrics, calculations, “; ¶64-”the determination of the risk zone model 506 may comprise additional data aggregation and/or 
wherein the generating the 3D risk map is further based on the route risk score (CL8).
It would have been obvious at the effective time of the invention for Kim et al. to determine risk of vehicle route travel to determine a lowest danger route as taught by Collins et al... 

Breed et al. teaches any elements that Kim et al. does not teach including: 
 (re: cl 19) further comprising: 
determining, a road segment associated with a location of the vehicle (c9 L 21-44; step #410); 
Breed: (¶260-locate vehicle position by comparing map data); c12 L 25-27-GPS coordinates matching with segments in database for updating c12 L 2-5);
Collins et al. teaches any elements that Kime et al. lacks including:
calculating road segment risk score for the road segments (CL8 );
based on the road segment risk score  (¶51-risk scoring segments with ¶66-constructing route premised upon risk), the 3D risk map to alert the person about a level of risk associated with the road segment (¶76-provides real time updates on risk in the particular zone} 
It would have been obvious at the effective time of the invention for Kim et al. to determine risk of vehicle route segments to determine a lowest relative risk route and let the driver select a safer route as taught by Breed et al..   It would have been obvious at the effective time of the invention for Kim et al. to alert the driver of a level of risk of route segments to let the driver select a safer route as taught by Bogovich et al..  It would have been obvious at the 

Collins et al. teaches any elements that Kim et al. does not teach including: 
 (re: cl 20) further comprising: 
determining a risk score for at least one of the one or more risk objects  (¶51-“ scores, ranks, tiers, and/or indices associated with the objects and/or areas.” {48-updates based on risk data of the objects). 
It would have been obvious at the effective time of the invention for Kim et al. to determine risk of vehicle route segments to determine a lowest relative risk route and let the driver select a safer route as taught by Collins et al..

Kim et al. teaches: 
(Re: cl28) wherein the first computing device is further configured to dynamically update the 3D risk map to provide an updated virtual world representing environments along subsequent road segments as the vehicle moves (¶43-receives spatial data with respect to vehicle-as the vehicle moves that data would need be updated else it would be outdated, the vehicle alters state of vehicle to avert collision-necessarily a real time activity; ¶46-identifies vehicle’s current projection).  
It would have been obvious at the effective time of the invention for Kim et al. to update the level or risk associated with the route catch changing conditions and alert the driver of the changes to take other corrective action such as slowing in that area as taught by Collins et al..


 	Claim(s) 26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20130238233) in view of Collins et al. . (US2014207497) in further view of Breed et al. (US20050060069) in further view of Stahlin et al. ‘803(US20130090803) wherein Kim et al. in 
(re: cl 26) display the updated 3D risk map to the person in the vehicle K(⁋ 36; #420)..
based on the additional  information, update the 3D risk map by superimposing one or more second point clouds corresponding to the one or more second risk objects, respectively, into the virtual world (generates projections of environment which effect vehicle-⁋43).
Stahlin et al. ‘803 teaches: 
(re: cl 26) one or more second sensors coupled to a second vehicle or an element of infrastructure herein the one or more second sensors are configured to detect second sensor information (⁋57 - exchange sensor information with other vehicles; Fig 2); and
a second computing device configured to:
analyze the second sensor information to identify one or more second risk objects (#105;  ⁋52-reconsiling module);
It would have been obvious at the effective time of the invention for Kim et al. to obtain data from sensors on a second vehicle to prospectively anticipate dangers and risks associated with the location as taught by Stahlin et al. ‘803.
It would have been obvious at the effective time of the invention for Kim et al. to analyze data from sensors on a second vehicle to prospectively anticipate dangers and risks associated with the location as taught by Stahlin et al. ‘803.
And Collins et al. teaches: 
transmit additional information indicating the one or more second risk

wherein the first computing device is further configured to:
receive the  additional  information transmitted by the second computing
device (¶25-26; #120c navigation device receives information).
It would have been obvious at the effective time of the invention for Kim et al. to transmit weather information from the server as weather information can affect risks at a travel location as taught by Collins et al..
It would have been obvious at the effective time of the invention for Kim et al. to tranmit weather information from the server as weather information can affect risks at a travel location as taught by Collins et al..

Kim et al. teaches: 
(re: cl 33) An apparatus comprising:
one or more processors (¶35, #410; ¶29); and
memory (#412)  storing computer-executable instructions that, when executed by the one or more processors, cause the apparatus to (¶35):
receive, from a global positioning system device, geographic location information for a vehicle (¶47);
generate, a virtual world representing a particular environment along a particular road segment on which the vehicle is located world (¶20 projections of objects with respect of vehicle);

generate a three-dimensional (3D) risk map by superimposing the one or more point clouds into the virtual world (3D model of an object having a relatively simple shape may be processed as an arrangement of plurality of 2D planes, while objects like vehicle #299, having more complex surface variations, may be processed as an arrangement of both 2D planes and 3D segments ¶25; said imaging or depth data comprises 3D data in the form of point cloud data, ¶19).
Collins et al. teaches what Kim et al. does not explicitly teach of:
Receive from a server (¶53 server serving as a front to purchase stored data ;¶ 55 server may perform functions , gathering device may store risk zone data,  ¶53- serving as a front end to serve s a communications interface ); 
template map data comprising environmental information indicating environments along road segments (¶69-“[0069] In some embodiments, the weather risk zone parameter option 626 in the risk zone window 620 may comprise a "Road Conditions" option or overlay or filter for the map 610. When this option is selected, the drop down menu may allow the user to select the type of road condition such as dry, wet, ice, snow, fog, and the like (e.g., which may be related to or independent of the weather conditions). When the user selects a road condition risk zone parameter option 626, the risk zone representations 624a-c are filtered based on the selection. For example, if dry road conditions are selected, only accidents (e.g., in the case that the "accidents" risk type option 622 is selected); ¶67- seletable to overlay onto map:  “As indicated by the drop-down arrow adjacent to the "accidents" selectable risk type option 622, in some embodiments sub-windows and/or drop-down menus may be provided such as to select specific types of 
communicate with the server to receive the template map data (¶53 server serving as a front to purchase stored data; ¶55-server may perform functions , gathering device may store risk zone data ; ¶53- serving as a front end to serve as a communications interface).
It would have been obvious at the effective time of the invention for Kim et al. to use a server to store map data so plural vehicles can access and use the collected risk data to map risks to assist driver in averting accidents as taught by Bogovich et al.. It would have been obvious at the effective time of the invention for Kim et al. to update the level or risk associated with the route catch changing conditions and alert the driver of the changes to take other corrective action such as slowing in that area as taught by Bogovich et al..
Breed et al.  teaches what Kim et al. does not explicitly teach of:
determine, based on the geographic location information, a particular road segment on which the vehicle is located among the road segments of the template map
data (¶260-locate vehicle position by comparing map data);
determine, based on a portion of the environmental information of the template
map data corresponding to the particular road segment, a particular environment along

and to a display device of the vehicle (¶214- displays traffic information applicable to the vehicle location and route, including real time traffic information with ¶380-display is visible to the driver; ¶374-warning display to driver; ¶481-warn driver). 
It would have been obvious at the effective time of the invention for Kim et al. to  compare environment sensed data with map databased data to recognize the vehicle location as the database data can be used to determine location independent of whether gps data is available and the map data can more precisely locate the vehicle (¶364) positon and construct a model that assists in colliding with other vehicles and objects (¶300) as taught by Breed et al..
It would have been obvious at the effective time of the invention for Kim et al. to display navigation and risk alerts on a display of the vehicle as the vehicle display and navigation system is continually available with the vehicle and the left and center dash displays are in a ergonomically convenient location for the driver as taught by Breed et al..

Response to Amendments/Arguments
	Applicant’s IDS reference Collins et al. reads on the elements forming the basis of the overcoming the rejections at the appeal conference.   Collins et al. teaches: 
a server storing template map data (¶53 server serving as a front to purchase stored data; ¶55-server may perform functions , gathering device may store risk zone data),      
communicate with the server to receive the template map data: (¶53- serving as a front end to serve as a communications interface) comprising environmental information indicating environments along road segments (¶69- “[0069] In some embodiments, the weather risk zone parameter option 626 in the risk zone window 620 may comprise a "Road Conditions" option or 

Allowable Subject Matter
	Claims 4-6 and 10 are objected to as being dependent claims premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggest: A system comprising: a server storing template map data, a global positioning system device configured to determine geographic location information for a vehicle, one or more sensors coupled to the vehicle and configured to detect sensor information, and a first computing device configured to: communicate with the server to receive the template map data comprising environmental information indicating environments along road segments, communicate with the global positioning system device to receive the geographic location information, determine, based on the geographic location information, a particular road segment on which the vehicle is located among the road segments of the template map data, determine, based on a portion of the environmental information of the template map data corresponding to the particular road segment, a particular environment along the particular road segment, generate a virtual world representing the particular environment along the particular road segment on which the vehicle is located, communicate with the one or more sensors to receive the sensor information; analyze the sensor information to identify one or more risk objects; generate one or 
Of Particular interest is Kim et al. which teaches: A system and method for using comprising: A server storing template map data, a global positioning system device configured to determine geographic location information for a vehicle; one or more sensors coupled to the vehicle configured to detect sensor information  and a first computing device configured to communicate with the global positioning system device to receive the geographic location information, generate, a virtual world representing a particular environment along a particular road segment on which the vehicle is located a particular environment along a particular road segment on which the vehicle is located communicate with the one or more sensors to receive the 
Of further interest is: Collins et al. which teaches: a server storing template map data, communicate with the server to receive the template map data: comprising environmental .
Of further interest is Breed et al. which teaches: determine, based on the geographic location information, a particular road segment on which the vehicle is located among the road segments of the template map data (¶260-locate vehicle position by comparing map data); determine, based on a portion of the environmental information of the template map data corresponding to the particular road segment, a particular environment along the particular road segment, .first computing device is further configured to: determine, based on the 3D risk map, one or more road segments the vehicle has traveled, calculate one or more road segment risk scores for the one or more road segments; and transmit the one or more road segment risk scores; the first computing device is further configured to: determine a risk score for at least one of the one or more risk objects; output a first alert if the risk score is above a predetermined threshold and output a second alert if the risk score is below the predetermined threshold; determine a risk score for at least one of the one or more risk objects; and output an audio alert based on the risk score exceeding a threshold. a second server configured to store weather information, wherein the first computing device is further configured to communicate with the second server to receive the weather information, and wherein generation of the virtual world is further based on the weather information, such that the virtual world illustrates a weather condition.

However, it would not have been obvious to one of ordinary skill in the art to combine all four of Kim et al., Breed et al., Collins et al, and Bogovich et al. to come up with inventions covered in claims claims 4, 5, 6 or 10.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Mon,Tues,Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655